In re State of Louisiana; — Other(s); applying for writ of certiorari and/or review; Parish of Caddo, 1st Judicial District Court, Div. “A”, No. 51367-A.
Granted for the sole purpose of transferring the application to the Second Circuit Court of Appeal for consideration. To the extent that the district court found only the application of La.Ch.C. art. 897.1 to this case unconstitutional and otherwise did not question the validity of the statute, the state’s proper remedy from the final judgment imposed by the district court is by appeal to the court of appeal. La.Ch.C. art. 330(A); La. Ch.C. art. 331.
TRAYLOR, J., not on panel.